Motion (No. 838) referred to the court that rendered the decision. Present — Nolan, P. J., Carswell, Sneed, Wenzel and MacCrate, JJ. Motion for leave to reargue an appeal denied, without costs. The action, insofar as it is against defendant-appellant, is based on a charge that the employer was “ in collusion ” with plaintiffs’ bargaining agent in entering into a contract of employment and in failing to protect alleged seniority rights of employment to plaintiffs by the contract. Such charge is not defined as an unfair labor practice by an employer in the Taft-Hartley Act; and the National Labor Relations Board is not granted jurisdiction of that subject matter. In By an V. Simons (277 App. Div. 1000 [2d Dept.]), the charge, in substance, is that both the union and the employer discriminated against the plaintiff employees because of their union or nonunion status. Such an act is defined as an unfair labor practice, by both an employer and a union, in the Taft-Hartley Act (U. S. Code, tit. 29, § 158, subd. [a], par. [3]; subd. [b], par. [2]); and is cognizable by the National Labor Relations Board. Present — Nolan, P. J., Johnston, Adel, Wenzel and Mac-Crate, JJ. [See ante, p. 773.] Motion (No. 839) referred to the court that rendered the decision. Present — Nolan, P. J., Carswell, Sneed, Wenzel and MacCrate, JJ. Motion for leave to reargue motion for leave to appeal to the Court of Appeals granted. On reargument, motion for leave to appeal to the Court of Appeals is granted. The following question is certified: Was the order at Special Term properly made? Present — -Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ. [See ante, p. 797.]